DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4,5,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pairpoint    (http://ancientpoint.com/inf/91011-pairpoint_silver_plate_empire_style_rectangular_gravy_boat_and_tray_made_in_usa.html).
Pairpoint discloses except for that emphasized for claim 1: 1. An accessory for melting or softening cold or solid spreads using the heat emanating from a bread toaster (not positively recited) having at least one slot for receiving a food item into the toaster, a least one toaster heating element for toasting or heating the food item, and at least one electrical circuit for supplying electrical power to the toaster heating element(intended use), the accessory comprising: at least one tray (rectangular tray)having a portion that fits into one of the slots of the bread toaster (intended use)and a portion (base of boat) that rests on an edge of the slot of the bread toaster, in order to allow the tray to be in close proximity with the heating element of the bread toaster(functional); wherein the tray comprises two side walls sitting opposite to each other, two end walls sitting opposite to each other, and a base(figure showing tray with sides); wherein the side walls have a length that is greater than the length of the end walls(figure showing boat tray sides); wherein each side wall includes a corresponding bottom end and a corresponding top end(tray has bottom and top); wherein each end wall includes a corresponding bottom end and a corresponding top end(tray has bottom and top ends); wherein both side walls and end walls are obliquely joined, via the corresponding bottom ends, to the base, thereby defining the bottom of the tray(figure shows tray not having 90 degree corners and being oblique); wherein the side walls and end walls project upwardly and away from the center of the base(tray of boat in figure shows upward and away from center of tray); wherein each side wall includes end portions that converge with corresponding end portions on the end walls(figure), thereby defining, in combination with the base, an interior of the tray; wherein the interior of the tray comprises rounded edges (tray has rounded edges) at the point or area of the tray in which the side walls and end walls converge with each other and at the point or area of the tray in which the side walls and end walls obliquely join or converge with the base(figure); wherein the tray comprises a rim surrounding the top end of the side walls and the top end of the end walls(figure shows a rim); and wherein the rim includes a spout integrated therein (figure shows a spout) and corresponding with one of the rounded edges at the point or area of the tray in which the side walls and end walls converge with each other(figure shows a spout at convergence).

    PNG
    media_image1.png
    741
    1110
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	
	MPEP 2114 II, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. An apparatus claim should recite what it is and not what it does. The wherein clause recites functional language and is result oriented. Further the functional language is not support by structure in the body of the claim. Structure is found in the applied prior art as noted in the rejection and would be structurally capable of performing the claimed function.

The claim at best differs in that a portion fits into one of the slots a bread toaster and a portion rests on an edge. Yet the shape of the tray having a flange or rim is so shaped and can be so disposed with intended use not distinguishing.
The advantage is more effective heating.
The reference is in the same field of endeavor as interpreted and reasonably pertinent to the particular problem with which the inventor is involved, heating contents.
 
Such a shape is a design matter. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify , if necessary, Pairpoint with a portion fits into one of the slots and a portion rests on an edge because Applicant has not disclosed that a portion fits into one of the slots and a portion rests on an edge provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a portion fits into one of the slots and a portion rests on an edge because heating is facilitated thereby having a device closer to a heating device.

2. The accessory of claim 1, further comprising a handle integrated to the rim of the tray(figure).

4. The accessory of claim 2, wherein the handle comprises a finger resting platform(figure).

5. The accessory of claim 2, wherein the handle comprises a protrusion integrated to the rim of the tray and an arm perpendicular joined or integrated to the protrusion(figure).
8. The accessory of claim 1, wherein the tray comprises a material having a high thermal conductivity(silver).

9. The accessory of claim 8, wherein the material having a high thermal conductivity is metal(silver).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 4276821) in view of Biehls (US 2639658) and Simpson (US 2595010).
Brown discloses except where emphasized for claim 1: 1. An accessory 10 for melting or softening cold or solid spreads (abstract)using the heat (abstract)emanating from a bread toaster 13 having at least one slot 40,41for receiving a food item (abstract)into the toaster, a least one toaster heating element (c 1 ll 5-10,toaster has heating elements as heat melts spreads or butter)for toasting or heating the food item, and at least one electrical circuit (c 1 ll 5-10)for supplying electrical power to the toaster heating element(c 1 ll 5-20), the accessory (toaster not positively recited)comprising: at least one tray having a portion (11,15,12,50,60,fig 1-6)that fits into one of the slots of the bread toaster (fig 1-4,5-6)and a portion that rests on an edge (14,fig 1-4,5-6)of the slot of the bread toaster, in order to allow the tray to be in close proximity with the heating element of the bread toaster(fig 1-4,5-6); wherein the tray comprises two side walls sitting opposite to each other(11,50,60 have side walls), two end walls sitting opposite to each other(11,50,60 have end walls), and a base(11,50,60 have a base at bottom as 14); wherein the side walls have a length that is greater than the length of the end walls(11,50,60 have such length); wherein each side wall includes a corresponding bottom end and a corresponding top end(11,50,60 have bottom and top ends); wherein each end wall includes a corresponding bottom end and a corresponding top end(11,50,60 have bottom and top ends); wherein both side walls and end walls are obliquely (not parallel or right angle)joined(fig 2,5), via the corresponding bottom ends, to the base(11,50,60 have bottom and top ends), thereby defining the bottom of the tray(fig 1-2,4-6); wherein the side walls and end walls project upwardly and away from the center of the base(fig 1-2,4-6); wherein each side wall includes end portions that converge with corresponding end portions on the end walls(fig 1-2,4-6), thereby defining, in combination with the base, an interior of the tray 12; wherein the interior of the tray comprises rounded edges at the point or area of the tray in which the side walls and end walls converge with each other and at the point or area of the tray in which the side walls and end walls obliquely join or converge with the base; wherein the tray comprises a rim surrounding the top end of the side walls and the top end of the end walls; and wherein the rim includes a spout 30 integrated (fig 3,4)therein and corresponding with one of the rounded edges at the point or area of the tray in which the side walls and end walls converge with each other.
 
The claims differ in that the tray comprises rounded edges as recited, rim surrounding the top end of the walls, and rim/spout corresponding with one of the rounded edges at the point or area of the tray in which the walls converge with each other and a portion that fits into one of the slots a bread toaster and a portion that rests on an edge. 
Biehls teaches an interior tray portion for insertion into a well or slot with walls and bottom and with rim or flange 26 having portion that rests on an edge corresponding with tray in fig 1-3 so as a portion that fits into a slot of the toaster.
Simpson also teaches a portion that fits into one of the slots a bread toaster and a portion that rests on an edge in fig 1-3.

The advantage is efficiently heat a spread or butter and application of same to food or toast.
The references are in the same field of endeavor and reasonably pertinent to the particular problem with which the inventor is involved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by substituting its ladle or spoon portion over toaster slots for a receptacle construction as taught by Biehls and Simpson for efficiently heat a spread or butter and application of same to food or toast.
Shape of edges and rim/spout corresponding thereto would have been a design choice. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to shape edges and rim/spout corresponding thereto because Applicant has not disclosed that shape edges and rim/spout corresponding thereto provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with shape edges and rim/spout corresponding thereto because a spread or butter efficiently heat heated and application of same to food or toast is efficient.

	
2. The accessory of claim 1, further comprising a handle 29 integrated to the rim of the tray.

3. The accessory of claim 2, wherein the handle comprises a fitted rubber grip(insulated handle 26,29,Biehls plastic or similar material,c 3 ll 50-55,applicant spec p 6, rubber or plastic).

4. The accessory of claim 2, wherein the handle comprises a finger resting platform 29.


6. The accessory of claim 1, further comprising a second tray having a second rim, wherein the second rim of the second tray is integrated to the rim of the tray(fig 1).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Here trays are multiplied and a toaster can have duplicate slots for multiple trays.
7. The accessory of claim 6. further comprising one or more handles integrated to the rim or second rim(fig 1).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Here handles are multiplied and a toaster can have duplicate slots for multiple trays with multiple handles.
8. The accessory of claim 1, wherein the tray comprises a material having a high thermal conductivity(spoon portion 25 is aluminum c 2 l 29).

9. The accessory of claim 8, wherein the material having a high thermal conductivity is metal(spoon portion 25 is aluminum c 2 l 29).

10. The accessory of claim 1, wherein the width from the top end of the first side wall to the top end of the second side wall, is 4.5 cm wide and the width from the bottom end of the first side wall to the bottom end of the second side wall, is 2.5 cm wide(slot of toaster, c 2 ll 45-50).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to shape an insert like dimensions of a toaster slot for food because Applicant has not disclosed that shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a toaster slot shape because power is reduced.

11. The accessory of claim 10, wherein the length from the top end of the first end wall to the top end of the second end wall, is 8 cm long and the length from the bottom end of the first end wall to the bottom end of the second end wall, is 7 cm long. See the rejection of claim 10.

12. The accessory of claim 11, wherein the height from the bottom ends of the side walls to the corresponding top ends of the side walls, is 2.5 cm high and the height from the bottom ends of the end walls to the corresponding top ends of the end walls, is 2.5 cm high. See the rejection of claim 10.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown - Biehls further in view of Chuang et al (US 6973871) and Davis (US 8240246).
5. The accessory of claim 2, wherein the handle comprises a protrusion 29integrated to the rim of the tray and an arm 25 perpendicular joined or integrated to the protrusion(fig 1,3,4).
The claim further differs in that arm perpendicularly joined.
Chuang in fig1 and Davis in fig 1 teach perpendicular junction for handles attached to trays. 
The advantage is facilitation of insertion and removal.
The references are in the same field of endeavor and reasonably pertinent to the particular problem with which the inventor is involved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown-Biehls, if necessary as 10 has perpendicular design, by designing a handle with a perpendicular junction as taught by Chuang and Davis for facilitation of insertion and removal.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761